 
 
I 
108th CONGRESS
2d Session
H. R. 4963 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Lampson (for himself, Mr. Payne, Mr. Owens, and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to allow Federal employees to take time off from work, without loss of time or pay, for the purpose of donating blood. 
 
 
1.Time off from work to donate blood 
(a)In generalSection 6327 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking bone-marrow or organ and inserting bone-marrow, organ, or blood; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following: 
 
(c)Leave under this section for the purpose of donating blood may not be granted to an employee— 
(1)on more than 4 occasions in a calendar year; or 
(2)in an amount greater than 1 day for each donation..  
(b)Conforming amendments 
(1)Section headingThe heading for section 6327 of title 5, United States Code, is amended to read as follows: 
 
6327. Absence in connection with serving as a bone-marrow, organ, or blood donor. 
(2)AnalysisThe analysis for chapter 63 of title 5, United States Code, is amended by striking the item relating to section 6327 and inserting the following: 
 
 
6327. Absence in connection with serving as a bone-marrow, organ, or blood donor.  
 
